UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GLOBAL ADVANCED TECHNOLOGIES,          
INCORPORATED,
                Plaintiff-Appellee,
                 v.
JOHN B. ROSS,
                Defendant-Appellant,            No. 00-1218
                and
RICHARD BISSELL; ELAINE L.
WEINSTEIN; WARREN WEINSTEIN;
PERSEU SANTOS,
                        Defendants.
                                       
GLOBAL ADVANCED TECHNOLOGIES,          
INCORPORATED,
               Plaintiff-Appellant,
                 v.
JOHN B. ROSS,
                Defendant-Appellee,             No. 00-1319
                and
RICHARD BISSELL; ELAINE L.
WEINSTEIN; WARREN WEINSTEIN;
PERSEU SANTOS,
                        Defendants.
                                       
          Appeals from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-98-1556-A)
2              GLOBAL ADVANCED TECHNOLOGIES v. ROSS
                       Argued: April 2, 2002

                      Decided: April 23, 2002

    Before WILKINSON, Chief Judge, KING, Circuit Judge, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Donna Haynes Henry, HENRY & O’DONNELL, P.C.,
Fairfax, Virginia, for Appellant. James E. Etri, BAKER & MCKEN-
ZIE, Dallas, Texas, for Appellee. ON BRIEF: Kevin M. O’Donnell,
HENRY & O’DONNELL, P.C., Fairfax, Virginia, for Appellant.
Brian J. Hurst, BAKER & MCKENZIE, Dallas, Texas; John W. Polk,
BAKER & MCKENZIE, Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Defendant John Ross and two other investors negotiated to pur-
chase Intelligent Monitoring Systems, Inc. ("IMS") from Global
Advanced Technologies, Inc. ("GAT"). After GAT failed to receive
payments required under the purchase agreement, it brought suit
against Ross and the other investors for, inter alia, civil conspiracy.
Ross appeals the jury verdict finding him and the other investors lia-
ble for civil conspiracy and awarding damages in the amount of
$6,049,990. We affirm.
               GLOBAL ADVANCED TECHNOLOGIES v. ROSS                  3
                                  I.

   Plaintiff Global Advanced Technologies, Inc. is a Texas corpora-
tion with its principal place of business in Las Cruces, New Mexico.
Elisabeth Zocchio owned 75% of GAT, and Dr. Perseu Santos, a
director of GAT, owned 25%. GAT, in turn, owned 63% of the stock
in Intelligent Monitoring Systems, Inc., a New Mexico corporation
involved in developing devices to detect bacteria and other contami-
nants in water samples. GAT operated IMS while it was in the
research and development stage. However, once IMS’ products were
viable, GAT decided to sell IMS to a purchaser who had the capabil-
ity to successfully produce and market IMS’ products. Santos had
expressed interest in purchasing and/or operating IMS, but Zocchio
did not feel he had the necessary financial and managerial skills.
Therefore, GAT authorized Santos to seek out a purchaser for IMS
who had the required skills.

   In 1994, Santos approached defendant John Ross about purchasing
IMS. Ross was interested, so he formed an investment group (the
"Ross defendants") with two other executives, Richard Bissell and
Warren Weinstein, for the purpose of purchasing IMS. Santos repre-
sented to Zocchio that the Ross defendants had the ability to produce
and market IMS’ products, so GAT entered into negotiations with
them for the sale of IMS.

   In May 1995, unbeknownst to Zocchio, the Ross defendants had
decided to have Santos help manage IMS. In order to entice Santos
to manage IMS and reward him for future work, the Ross defendants
promised Santos, in writing, the option to obtain 49% of IMS’ stock
in five years (the "Option Letter"). The Option Letter stated that San-
tos’ right to obtain the stock was contingent upon GAT having been
paid in full for the IMS stock and Santos devoting 50% of his time
to IMS during the five-year period.

   One month later, the Ross defendants sent GAT a letter of intent
to purchase GAT’s IMS stock. GAT’s attorneys then began working
with Ross on the deal documents. In September 1995, Ross RWB &
Associates, Inc. ("RWB") was incorporated to purchase the IMS
stock. Ross, Bissell, and Elaine Weinstein, Warren Weinstein’s wife,
were the shareholders of RWB. A final agreement, setting a sale price
4              GLOBAL ADVANCED TECHNOLOGIES v. ROSS
of $6,299,990, was signed in October and November 1995 (the "Sales
Agreement"). The Sales Agreement required an initial payment of
$250,000 and the remaining balance due was to be paid in five annual
installments. The IMS stock would be held in escrow by GAT’s attor-
neys and released pro rata as payments were made. The down pay-
ment of $250,000 was paid in February 1996. Zocchio claims she was
unaware that the Option Letter existed at this point, and she contends
she would not have sold IMS to the Ross defendants if she had known
about the letter.
   IMS’ products did not sell as well as expected and Santos assem-
bled a group of investors to buy-out RWB. This group formed a cor-
poration named Totah Resource Management, Inc. ("TRM"). On
January 28, 1996, unbeknownst to GAT, RWB sold itself to TRM.
TRM took over RWB’s obligations to GAT including the obligation
to pay for the IMS stock. GAT claims this was part of a scheme to
transfer IMS to Santos.
   Subsequently, TRM failed to make the installment payments
required under the Sales Agreement. When the TRM transaction first
took place, Santos had requested that Ross not reveal the TRM trans-
action to Zocchio. However, when Ross spoke with Zocchio after
TRM defaulted on the payments, he told her that RWB had been sold
to TRM. Soon thereafter, Santos became ill and "disappeared." In
May 1999, Santos was indicted for embezzlement from GAT on an
unrelated matter by a New Mexico state court.
   On October 26, 1998, GAT filed an action against the Ross defen-
dants, Elaine Weinstein, and Santos alleging breach of contract, alter
ego breach of contract, several fraud claims, and civil conspiracy.
Santos filed an answer to GAT’s complaint, but never again appeared
in court in this case. The district court dismissed the breach of con-
tract, alter ego breach of contract, and fraud claims.1 The remaining
count against the Ross defendants, the civil conspiracy claim, then
went to trial.
   At trial, GAT contended that the Ross defendants and Santos con-
spired to breach Santos’ fiduciary duties to GAT by keeping crucial
information relating to the Option Letter and the subsequent sale of
    1
    The district court granted summary judgment in favor of Elaine Wein-
stein on all counts and she is not a party to this appeal.
                GLOBAL ADVANCED TECHNOLOGIES v. ROSS                      5
IMS to TRM, a Santos controlled entity, from GAT and Zocchio.
After a three day trial, the jury returned a verdict in GAT’s favor
against the Ross defendants and Santos, and awarded compensatory
damages in the amount of $6,049,990 for which the defendants are
jointly and severally liable. Ross appeals.2
                                    II.
   In an ordinary case, a principal bears the risk of a choice of agent
and the party dealing with the agent is entitled, in turn, to assume that
the agent will deal in good faith with the principal. Here, however, the
jury was entitled to find that the elements of a civil conspiracy were
met. The Ross defendants and Santos conspired at every turn to con-
ceal the most critical facts of the IMS transaction from Zocchio. It
was clear from the evidence presented at trial that Santos and the Ross
defendants knew that GAT’s decision to sell hinged on who would
run IMS because the Ross defendants were going to pay GAT out of
IMS revenues. It was further evident that Zocchio would never have
signed the Purchase Agreement if the terms of the Option Letter had
been disclosed to her, or if she had known Santos would be managing
IMS which it was agreed he was incapable of doing. Yet, Santos’ role
in the transaction and in IMS was precisely the thing Santos and the
Ross defendants conspired to keep secret from Zocchio and GAT.
Equally telling is that after the initial sale of IMS to the Ross defen-
dants, the Ross defendants sold IMS to TRM, a Santos controlled
entity. Under the circumstances, there was sufficient evidence from
which the jury could conclude that a conspiracy had been committed.3
Accordingly, we affirm the judgment.
                                                              AFFIRMED

  2
    On August 25, 2000, the proceedings in this court were stayed due to
the bankruptcies of the Ross defendants. Subsequently, Bissell and
Weinstein settled with GAT and were dismissed as parties to this appeal.
By order of the United States Bankruptcy Court for the Eastern District
of Virginia, the automatic stay of 11 U.S.C. § 362 was modified to per-
mit this appeal by Ross.
  3
    Ross contested the jury’s damages finding as well as the liability find-
ing. We find there is sufficient evidence in the record to support the dam-
age award.